                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

LIVIA M. SCOTTO,                                           §
                                                           §
                  Plaintiffs,                              §
                                                           §
v.                                                         §    Civil Action No. 3:18-CV-2198-L
                                                           §
JORDAN FOSTER, et al.,*                                    §
                                                           §
                  Defendants.                              §

                                                      ORDER

         On September 12, 2018, United States Magistrate Judge Renée Harris Toliver entered the

Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the court dismiss with prejudice this action under 28 U.S.C. § 1915(e)(2)(B) as

frivolous and failure to state a claim upon which relief can be granted. The magistrate judge further

recommends that Plaintiff, who is a serial litigator, be barred from filing any future actions in forma

pauperis without first obtaining permission of the court. No objections to the Report were filed.

         Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, accepts them as those of the court,

and dismisses with prejudice this action under 28 U.S.C. § 1915(e)(2)(B) as frivolous and failure

to state a claim upon which relief can be granted.

         Further, Plaintiff is, hereby, prohibited from filing, removing, or transferring any in forma

pauperis civil action in or to the Northern District of Texas without first seeking and obtaining leave

of court. Failure to comply with this order will result in the sua sponte administrative closure of any



         *
         The court’s normal practice is to list all parties in any order and judgment of dismissal; however, Plaintiff’s
Complaint names 28 Defendants, which makes listing them all impracticable.

Order – Page 1
case filed, removed, transferred by Plaintiff in violation of this order and the imposition of monetary

sanctions.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        It is so ordered this 7th day of November, 2018.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
